DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after July 15th, 2021 has been entered. Claims
1-20 remain pending. Claims 1, 5, 11, and 15 have been amended. Claims 21-30 have been withdrawn. New claims 31 and 32 have been entered. 
Claim Interpretation
The phrase “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments pertaining to the 112(b) indefiniteness rejection of “substantially different” is persuasive because applicant has stated that the phrase “substantially different” in light of the specification is “more than the sum of the margins ME and Mo
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" the limitation “a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal” in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the degree to which applicant intends the word substantially to mean in the context of the interval length. This recitation of substantially implies there is some deviation from the end points from the range, however the specification  
Claims 2-10 and 11-20 inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6-8, 11-13, 15, and 16-18 are rejected under 35 U.S.C. 103 as obvious over Sanghera et al. (US Publication 2012/0271185 A1) herein after Sanghera in view of Sullivan (US Publication 2016/0067514 A1) and Korzinov et al. (US Patent 6,871,089) herein after Korzinov and Stadler et al (US 2016/0106991 A1) herein after Stadler.
Regarding claim 1, Sanghera teaches a cardioverter defibrillator system implanted in the body and capable of being worn (Para [0080] “The operational circuitry may be coupled to suitable battery technology for an implantable device, with any of numerous examples well known in the art, and may use various capacitor technologies to assist in the short term build-up and/or storage of energy for defibrillation or other high output purposes”), a support structure configured to be worn by an ambulatory patient (Para [0079] “The system is implanted in a patient 300, with a canister 302 placed near the left axilla at about the level of the inframammary crease” and Fig. 16); an energy storage module configured to store an electrical charge (Para [0080] “The operational circuitry may be coupled to suitable battery technology for an implantable device, with any of numerous examples well known in the art, and may use various capacitor technologies to assist in the short term build-up and/or storage of energy for defibrillation or other high output purposes”); a discharge circuit coupled to the energy storage module (Para [0080] “The operational circuitry may be coupled to suitable battery technology for an implantable device, with any of numerous examples well known in the art, and may use various capacitor technologies to assist in the short term build-up and/or storage of energy for defibrillation or other high output purposes”); sensors configured to sense an Electrocardiogram (ECG) signal of the ambulatory patient while the ambulatory patient is wearing the support structure (Para [0022] “a signal is sensed by an implantable cardiac device system, events are detected in the sensed signal”); and a processor configured to: receive the ECG signal (Para [0080] “The operational circuitry may include a controller and any suitable analog and/or digital circuits needed for signal processing, memory storage and generation of high-power, low-power electrical or non-electrical outputs”) detect peaks in the received ECG signal that exceed a peak threshold, determine a plurality of measured intervals wherein each measured interval is substantially equivalent to a time between successive detected peaks (Para [0029] “FIG. 3 shows accurate, one-to-one detection in which one detected event is declared for each cardiac cycle. The cardiac signal is shown at 30. The cardiac signal is compared to a detection threshold that is itself defined by the detection profile (FIG. 2). As noted at 32, a detection is declared when the cardiac signal 30 crosses the detection threshold. This triggers the detection threshold to enter refractory 34 and then follow the shape defined by the detection profile after refractory 34, as shown at 36. One intended purpose of refractory 34 is to inhibit multiple detections due to a single R-wave or QRS complex. When the detection threshold is crossed again, another new detected event is declared, as shown at 38. The period between consecutive detections is defined as the interval 40. The intervals 40 between the detections can be used to estimate or calculate the cardiac determine a mean of odd measured intervals of the received ECG signal, determine a mean of even measured intervals of the received ECG signal (Para [0087] “For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”), determine whether the mean of a selected one of the even and odd measured intervals (selected mean) plus a first margin is less than the mean of the other of the even and odd measured intervals (other mean) minus a second margin, responsive to a determination that the selected mean plus the first margin is less than the other mean minus the second margin, determine whether the selected mean is less than a threshold, and responsive to a determination that the selected mean is less than the threshold, provide an indication that double counting of intervals has been detected (Para [0033], Fig. 6, and Fig. 10), but Sanghera does not explicitly disclose a wearable cardioverter defibrillator and determining an ECG rhythm pattern of measured intervals based on determination of whether a mean of the even measured intervals is substantially different from a mean of the odd measured intervals using pattern criteria, and a processor configured to perform a segment-based rhythm analysis of the received ECG signal, wherein a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal.
However, Sullivan discloses, in a WCD system,  a support structure configured to be worn by an ambulatory patient (Para [0024] “a support structure, which is configured to be worn by the patient”); an energy storage module configured to store an electrical charge (Para [0052] “defibrillation port 210 can be used for guiding, via electrodes, to the wearer the electrical charge that has been stored in energy storage module 250”); a discharge circuit coupled to the energy storage module (Para [0064] “Module 250 is where some electrical sensors configured to sense an Electrocardiogram (ECG) signal of the ambulatory patient while the ambulatory patient is wearing the support structure (Para [0053] “Defibrillator 200 may optionally also have an ECG port 219 in housing 201, for plugging in sensing electrodes 209, which are also known as ECG electrodes and ECG leads. It is also possible that sensing electrodes 209 can be connected continuously to ECG port 219, instead. Sensing electrodes 209 can help sense an ECG signal, e.g. a 12-lead signal”); and a processor configured to: receive the ECG signal (Para [0058] “Processor 230 can be considered to have a number of modules. One such module can be a detection module 232. Detection module 232 can include a ventricular fibrillation ("VF") detector. The patient's sensed ECG from measurement circuit 220, which can be available as physiological inputs, data, or other signals, may be used by the VF detector to determine whether the patient is experiencing VF” and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to have modified the WCD system of Sanghera to further include a support structure configured to be worn by an ambulatory patient; an energy storage module configured to store an electrical charge; a discharge circuit coupled to the energy storage module; sensors configured to sense an Electrocardiogram (ECG) signal of the ambulatory patient while the ambulatory patient is wearing the support structure; and a processor configured to: receive the ECG signal as disclosed by Sullivan as a way to provide a 
Furthermore, Korzinov discloses in a portable ECG monitor for detection of atrial fibrillation determining an ECG rhythm pattern of measured intervals (Column 4 lines 1-3 “analyzing the cardiac rhythms of a patient to detect the presence of atrial fibrillation comprising measuring R--R intervals of a plurality of QRS complexes of the patient”) based on determination of whether a mean of the even measured intervals is substantially different from a mean of the odd measured intervals using pattern criteria (Column 4 lines 11-12 “calculating a first average of R--R intervals”; Column 4 lines 16 “calculating a second average of R--R”; and Column 4 lines 31-37 “the first and second averages are combined to result in a difference average and the step of determining the presence of an atrial fibrillation comprises comparing the difference average to a trigger threshold and if the difference average exceeds the trigger threshold, providing an indication that atrial fibrillation exists”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable cardioverter defibrillator of Sanghera in view of Sullivan to further include  that the processor is configured to determine an ECG rhythm pattern of measured intervals based on determination of whether a mean of the even measured intervals is substantially different from a mean of the odd measured intervals using pattern criteria as disclosed by Korzinov as a way to provide an indication that atrial fibrillation is occurring.
Moreover, Stadler discloses, in a system for ECG analysis,  a processor (control module 80) configured to perform a segment-based rhythm analysis of the received ECG signal (Para wherein a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal (Para [0070] “In one example, the signal analysis segment is a three -second time interval”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the wearable cardioverter defibrillator of Sanghera in view of Sullivan and Korzinov to further include a processor configured to perform a segment-based rhythm analysis of the received ECG signal, wherein a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal as disclosed by Stadler as a way to have an ECG segment that contains sufficient beats to provide significant analysis, since only monitoring one or two heartbeats would not yield meaningful data. 
Regarding claim 2, Sanghera further teaches wherein the first margin is derived from a standard deviation of the selected mean and the second margin is derived from a standard deviation of the other mean (Para [0087] “For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”).
Regarding claim 3, Sanghera further teaches wherein the processor is further configured, responsive to a determination that the selected mean plus the first margin is not less than the other mean minus the second margin, to determine the ambulatory patient's heart rate as substantially equivalent to an inverse of a mean of the plurality of measured intervals (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Regarding claim 5, Sanghera further teaches the mean of the even measured intervals is substantially different from the mean of the odd measured intervals is based on standard deviations of the even measured intervals and the odd measured intervals (Para [0087] “In some examples, rather than averaging the remaining intervals, various mathematical measures can be taken. For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”). 
Regarding claim 6, Sanghera further discloses wherein the processor is further configured to: responsive to a determination that the selected mean plus the first margin is not less than the other mean minus the second margin, determine whether the other mean plus the second margin is less than the selected mean minus the first margin; responsive to a determination that the other mean plus the second margin is less than the selected mean minus the first margin, determine whether the other mean is less than another threshold; and responsive to a determination that the other mean is less than the another threshold, provide an indication that double counting of intervals has been detected (Fig. 6, Fig. 10, and Para [0033]).
Regarding claim 7, Sanghera further discloses wherein the processor is further configured, responsive to a determination that the other mean plus the second margin is not less than the selected mean minus the first margin, to determine the ambulatory patient's heart rate as substantially equivalent to an inverse of a mean of the plurality of measured intervals (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed and overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Regarding claim 8, Sanghera further teaches wherein the processor is further configured, responsive to a determination that the other mean is less than the another threshold, to determine the ambulatory patient's heart rate as equivalent to an inverse of the sum of the selected mean and the other mean (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed and overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Regarding claim 11, Sanghera teaches a heart rate monitor system, comprising: a processor (Para [0080] “The canister 302 preferably contains operational circuitry for the system. The operational circuitry may include a controller and any suitable analog and/or digital circuits needed for signal processing, memory storage and generation of high-power, low-power electrical or non-electrical outputs”) configured to: detect peaks in the received ECG signal that exceed a peak threshold, determine a plurality of measured intervals wherein each measured interval is substantially equivalent to a time between successive detected peaks (Para [0029] “FIG. 3 shows accurate, one-to-one detection in which one detected event is declared for each cardiac cycle. The cardiac signal is shown at 30. The cardiac signal is determine a mean of odd measured intervals of the received ECG signal, determine a mean of even measured intervals of the received ECG signal (Para [0087] “For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”), determine whether the mean of a selected one of the even and odd measured intervals (selected mean) plus a first margin is less than the mean of the other of the even and odd measured intervals (other mean) minus a second margin, responsive to a determination that the selected mean plus the first margin is less than the other mean minus the second margin, determine whether the selected mean is less than a threshold, and responsive to a determination that the selected mean is less than the threshold, provide an indication that double counting of intervals has been detected (Para [0033], Fig. 6, and Fig. 10), one or more sensors configured to sense an electrocardiogram (ECG) signal of a patient (Para [0022] “a signal is sensed by an implantable cardiac device system, events are detected in the sensed signal”) and a processor configured to receive the ECG signal (Para [0080] “The operational circuitry may include a controller and any suitable analog and/or digital circuits needed for signal processing, memory storage and generation of 
In the alternative, if Sanghera does not explicitly teach the necessary structure to perform the functions of the system Sullivan discloses, in a similar heart rate monitoring system, one or more sensors configured to sense an Electrocardiogram (ECG) signal of a patient (Para [0053] “Defibrillator 200 may optionally also have an ECG port 219 in housing 201, for plugging in sensing electrodes 209, which are also known as ECG electrodes and ECG leads. It is also possible that sensing electrodes 209 can be connected continuously to ECG port 219, instead. Sensing electrodes 209 can help sense an ECG signal, e.g. a 12-lead signal”); and a processor (230) configured to: receive the ECG signal (Para [0058] “Processor 230 can be considered to have a number of modules. One such module can be a detection module 232. Detection module 232 can include a ventricular fibrillation ("VF") detector. The patient's sensed ECG from measurement circuit 220, which can be available as physiological inputs, data, or other signals, may be used by the VF detector to determine whether the patient is experiencing VF” and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heart rate monitoring 
Furthermore, Korzinov discloses in a portable ECG monitor for detection of atrial fibrillation determine an ECG rhythm pattern of measured intervals (Column 4 lines 1-3 “analyzing the cardiac rhythms of a patient to detect the presence of atrial fibrillation comprising measuring R--R intervals of a plurality of QRS complexes of the patient”) based on determination of whether a mean of the even measured intervals is substantially different from a mean of the odd measured intervals using pattern criteria (Column 4 lines 11-12 “calculating a first average of R--R intervals”; Column 4 lines 16 “calculating a second average of R--R”; and Column 4 lines 31-37 “the first and second averages are combined to result in a difference average and the step of determining the presence of an atrial fibrillation comprises comparing the difference average to a trigger threshold and if the difference average exceeds the trigger threshold, providing an indication that atrial fibrillation exists”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable cardioverter defibrillator of Sanghera in view of Sullivan to further include that the processor is configured to determine an ECG rhythm pattern of measured intervals based on determination of whether a mean of the even measured intervals is substantially different from a mean of the odd measured intervals using pattern criteria as disclosed by Korzinov as a way to provide an indication that atrial fibrillation is occurring.
Moreover, Stadler discloses, in a system for ECG analysis,  a processor (control module 80) configured to perform a segment-based rhythm analysis of the received ECG signal (Para [0070] “The signal analysis segment may be an n -second interval during which R-wave sensing is performed by sensing module 86 according to a post-shock sensing threshold sequence at block 212”), wherein a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal (Para [0070] “In one example, the signal analysis segment is a three -second time interval”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the wearable cardioverter defibrillator of Sanghera in view of Sullivan and Korzinov to further include a processor configured to perform a segment-based rhythm analysis of the received ECG signal, wherein a segment used by the segment-based rhythm analysis is between substantially 2.5 seconds and substantially 15 seconds of the ECG signal as disclosed by Stadler as a way to have an ECG segment that contains sufficient beats to provide significant analysis, since only monitoring one or two heartbeats would not yield meaningful data. 
Regarding claim 12, Sanghera further teaches wherein the first margin is derived from a standard deviation of the selected mean and the second margin is derived from a standard deviation of the other mean (Para [0087] “For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”).
Regarding claim 13, Sanghera further teaches wherein the processor is further configured, responsive to a determination that the selected mean plus the first margin is not less than the other mean minus the second margin, to determine the ambulatory patient's heart rate as substantially equivalent to an inverse of a mean of the plurality of measured intervals (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed and overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Regarding claim 15, the mean of the even measured intervals is substantially different from the mean of the odd measured intervals is based on standard deviations of the even measured intervals and the odd measured intervals (Para [0087] “In some examples, rather than averaging the remaining intervals, various mathematical measures can be taken. For example, a mean interval and error measure (such as standard deviation or variance) can be calculated”).
Regarding claim 16, Sanghera further teaches wherein the processor is further configured to: responsive to a determination that the selected mean plus the first margin is not less than the other mean minus the second margin, determine whether the other mean plus the second margin is less than the selected mean minus the first margin; responsive to a determination that the other mean plus the second margin is less than the selected mean minus the first margin, determine whether the other mean is less than another threshold; and responsive to a determination that the other mean is less than the another threshold, provide an indication that double counting of intervals has been detected (Fig. 6, Fig. 10, and Para [0033]).
Regarding claim 17, Sanghera further teaches wherein the processor is further configured, responsive to a determination that the other mean plus the second margin is not less than the selected mean minus the first margin, to determine the ambulatory patient's heart rate as substantially equivalent to an inverse of a mean of the plurality of measured intervals (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed and overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Regarding claim 18, Sanghera further teaches wherein the processor is further configured, responsive to a determination that the other mean is less than the another threshold, to determine the ambulatory patient's heart rate as equivalent to an inverse of the sum of the selected mean and the other mean (Para [0089] “In this example, two rate calculations can be performed side-by-side, with an N-interval average (such as 4-interval or 8-interval) performed using the noise-assessed and overdetection-assessed intervals, while an A out of B interval average (such as 5/8 Interval Method shown above) is performed on raw intervals. In the method illustrated by FIG. 18, detection 400 is performed as discussed above”).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera in view of Sullivan, Korzinov and Stadler as applied to claim 1 (for claim 4) and claim 11 (for claim 14) above, and further in view of Sheldon et al. (US Publication 2016/0114169 A1) herein after Sheldon.
Regarding claim 4, the combination of Sanghera in view of Sullivan, Korzinov, and Stadler disclose the WCD system of claim 1, but do not, in the current combination, disclose 
However, Sheldon discloses, in a similar system, wherein the threshold is equivalent to a refractory period (Para [0133] “the R-wave detector 252 and P-wave detector 262 may continue to monitor for R-waves and P-waves at block 368 by monitoring for a new P-wave sensing threshold crossing outside any applicable atrial blanking or refractory periods”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the WCD of Sanghera in view of Sullivan, Korzinov, and Stadler to further include that the threshold is equivalent to a refractory period as disclosed by Sheldon as a way to monitor the ECG waveform to provide for accurate screening. 
Regarding claim 14, the combination of Sanghera in view of Sullivan, Korzinov, and Stadler disclose the heart rate monitoring system of claim 11, but do not, in the current combination, disclose wherein the threshold is equivalent to a refractory period. 
However, Sheldon discloses, in a similar system, wherein the threshold is equivalent to a refractory period (Para [0133] “the R-wave detector 252 and P-wave detector 262 may continue to monitor for R-waves and P-waves at block 368 by monitoring for a new P-wave sensing threshold crossing outside any applicable atrial blanking or refractory periods”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heart rate monitoring system of Sanghera in view of Sullivan, Korzinov, and Stadler to further include that the threshold is equivalent to a refractory period as disclosed by Sheldon as a way to monitor the ECG waveform to provide for accurate screening. 
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera in view of Sullivan, Korzinov, and Stadler as applied to claim 1 (for claims 9 and10) and claim 11 (for claims 19 and 20) above, and further in view of Nielsen et al. (US Publication 2003/0120164 A1) herein after Nielsen.
Regarding claims 9 and 10, the combination of Sanghera in view of Sullivan, Korzinov, and Stadler disclose the WCD system of claim 1, but do not, in the current combination, disclose wherein the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, to provide an indication that bigeminy has been detected, wherein the processor is further configured, responsive to bigeminy being detected, to determine the ambulatory patient's heart rate as equivalent to twice an inverse of the sum of the selected mean and the other mean.
However, Nielsen discloses, in a similar system wherein the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, to provide an indication that bigeminy has been detected, wherein the processor is further configured, responsive to bigeminy being detected, to determine the ambulatory patient's heart rate as equivalent to twice an inverse of the sum of the selected mean and the other mean (Para [0071] “The measurements made to determine individual beat characteristics are R amplitude, S amplitude, QRS polarity, T wave polarity, ST segment, noise level, PR interval, P wave presence, QT interval, QRS duration, RR interval, RR interval variance, pacemaker signals and rotation of cardiac vector. The analysis module further includes an arrhythmia call logic module which employs well-known criteria to make an arrhythmia call. These include the duration of usable ECG data, heart rate, the time between QRS complexes, bigeminy, accelerated ventricular rhythm, pause, trigeminy, isolated premature ventricular complexes, ST deviation, tachycardia, bradycardia, irregular heartbeat or electronic pacemaker nonsensing. If an arrhythmia call is indicated, an appropriate alarm signal is provided to the display 202”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the WCD of Sanghera in view of Sullivan, Korzinov, and Stadler to further include the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, provide an indication that bigeminy has been detected, wherein the processor is further configured, responsive to bigeminy being detected, to determine the ambulatory patient's heart rate as equivalent to twice an inverse of the sum of the selected mean and the other mean as disclosed by Nielsen as a way to make an arrhythmia call to determine whether or not defibrillation is necessary. 
Regarding claims 19 and 20, the combination of Sanghera in view of Sullivan, Korzinov, and Stadler disclose the heart rate monitoring system of claim 11, but do not, in the current combination, disclose wherein the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, to provide an 
However, Nielsen disclose, in a similar system, wherein the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, provide an indication that bigeminy has been detected, wherein the processor is further configured, responsive to bigeminy being detected, to determine the ambulatory patient's heart rate as equivalent to twice the inverse of the sum of the selected mean and the other mean (Para [0071] “The measurements made to determine individual beat characteristics are R amplitude, S amplitude, QRS polarity, T wave polarity, ST segment, noise level, PR interval, P wave presence, QT interval, QRS duration, RR interval, RR interval variance, pacemaker signals and rotation of cardiac vector. The analysis module further includes an arrhythmia call logic module which employs well-known criteria to make an arrhythmia call. These include the duration of usable ECG data, heart rate, the time between QRS complexes, the occurrence of a ventricular complex within a repolarization period, the occurrence of one or more ventricular beats preceded or followed by nonventricular beats, ST deviations of a predetermined magnitude, R-to-R intervals and the intervals between the QRS complex and a pacemaker spike. With this information, the arrhythmia call logic can determine if one of the following has occurred: an artifact, ventricular asystole, ventricular fibrillation, ventricular tachycardia, VT3-5, R-on-T, ventricular bradycardia, couplet, bigeminy, accelerated ventricular rhythm, pause, trigeminy, isolated premature ventricular complexes, ST deviation, tachycardia, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heart rate monitoring system of Sanghera in view of Sullivan, Korzinov, and Stadler to further include the processor is further configured, responsive to a determination that the other mean is not less than the another threshold, to provide an indication that bigeminy has been detected, wherein the processor is further configured, responsive to bigeminy being detected, to determine the ambulatory patient's heart rate as equivalent to twice an inverse of the sum of the selected mean and the other mean as disclosed by Nielsen as a way to make an arrhythmia call to determine whether or not intervention is necessary. 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera in view of Sullivan, Korzinov, and Stadler as applied to claim 5 (for claim 31) and claim 11 (for claim 32) above, and further in view of  Leininger et al. (US Publication 2013/0012830 A1) herein after Leininger.
Regarding claims 31 and 32, Sanghera in view of Sullivan, Korzinov, and Stadler disclose the system of claims 5 and 11, but do not explicitly disclose wherein each of the standard deviations of the even measured intervals and the odd measured intervals comprises a scaled standard deviation.
However, in a system and method for seizures, Leininger discloses wherein each of the standard deviations of the even measured intervals and the odd measured intervals comprises a scaled standard deviation (Para [0055] “In another example, the detection unit 12 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanghera in view of Sullivan, Korzinov, and Stadler to further include wherein each of the standard deviations of the even measured intervals and the odd measured intervals comprises a scaled standard deviation as disclosed by Leininger as way to set a higher threshold or variance of detection of the condition. Using a scaled standard deviation, such as 3 standard deviations, is commonly used biostatistics because data most often falls within 3 standard deviations from the baseline. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M.E./Examiner, Art Unit 3792    

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792